Citation Nr: 0417950	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  99-02 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for syncope.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for depression.  

4.  Entitlement to an evaluation in excess of 10 percent for 
a right ankle disability.  

5.  Entitlement to an original evaluation in excess of 10 
percent for migraine headaches, status post closed head 
injury.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from April 1981 to April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision of the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In September 2001 the Board denied 
entitlement to an evaluation in excess of 10 percent for a 
right ankle disability, and denied entitlement to service 
connection for a right shoulder disability and syncope.  The 
Board also found that new and material evidence had not been 
submitted to reopen a claim for service connection for 
depression, but that new and material evidence had been 
submitted to reopen a claim for service connection for a head 
injury.  The Board remanded the issues of entitlement to 
service connection for residuals of a head injury and service 
connection for a headache disorder to the RO.  

The veteran subsequently appealed this case to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
June 2002 order, issued in accordance with a joint motion for 
remand, the Court vacated that portion of the Board's 
September 2001 decision that denied service connection for 
right shoulder disability and syncope and an increased rating 
for a right ankle disability, as well as the denial of the 
veteran's application to reopen his claim for service 
connection for depression based on new and material evidence.  
The basis for the joint motion was that the RO had mailed 
notice of a scheduled Board hearing at the RO, to an 
incorrect address.

In January 2003 the Board remanded this case to the RO in 
order that the veteran could be afforded a Board hearing at 
the RO.  In a June 2003 statement, the veteran indicated that 
he no longer desired to be afforded a hearing.  In a rating 
action of February 2004, the RO granted service connection 
for chronic migraine headaches, status post head injury that 
was assigned a 10 percent rating.  

In a May 2004 letter, the veteran indicated that he disagreed 
with and intended to appeal the 10 percent rating assigned 
for his headache disability.  The Board construes this to be 
a notice of disagreement as to the issue of entitlement to an 
increased initial evaluation for headaches.  No statement of 
the case has been issued in regard to this claim.  The filing 
of a notice of disagreement puts a claim in appellate status 
and a statement of the case in regard to the issue of 
entitlement to an initial evaluation in excess of 10 percent 
for a headache disorder must be issued to the veteran.  Since 
that is the case the remand action set forth below is 
necessary in regard to this claim.  See Manlicon v. West 12 
Vet. App. 238 (1999).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA is required to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  As part of the 
notice, VA has undertaken to inform claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2003).  These requirements are not met unless VA can point 
to a specific document in the record that provides the 
necessary notice.  See Quartuccio v. Principi, 16 Vet App 183 
(2002).

The veteran has not received the notice required by § 5103(a) 
as interpreted by Quartuccio in regard to the claims on 
appeal.  In April 2003, the RO sent the veteran two VCAA 
notice letters, but these notices were not specifically 
related to any of the issues currently on appeal.  The RO has 
not otherwise provided notice of the VCAA with regard to the 
claims currently on appeal.  

The Board also notes that the RO denied a claim for service 
connection for a left shoulder disability in June 2003.  
Later that month the veteran submitted a statement referring 
to this issue, but it is unclear from the statement whether 
the veteran intended it to be a notice of disagreement from 
the June 2003 rating action.  Such should be clarified prior 
to appellate consideration in this case.  

Finally, The Board notes that the veteran was scheduled for a 
VA examination for his service connected ankle disorder in 
October 1997, but the veteran failed to appear for that 
examination.  The examinations were needed to assess the 
current severity of the disability at issue.  Under the 
provisions of 38 C.F.R.§ 3.655(b) (2003) when a claimant 
fails to report for a scheduled examination necessary to 
establish her entitlement to a claim for an increase in 
benefits, the claim shall be denied.  However, there is no 
indication from the record that the veteran was informed of 
the provisions of 38 C.F.R.§ 3.655(b), or of the consequences 
of his failure to report for an examination without good 
cause.  

In view of the foregoing, this case is REMANDED for the 
following:  

1.  The AMC or RO should send the 
appellant and his representative a letter 
in regard to his claim for service 
connection for syncope and a right 
shoulder disability, his application to 
reopen his claim for service connection 
for depression and increased ratings for 
his ankle disability and headache 
disorder that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current degree of severity of his 
service-connected right ankle disability.  
All necessary studies should be 
accomplished and all pertinent clinical 
findings reported.  The claims folder 
must be made available to the examiner.  

The examiner should report the veteran's 
ranges of right ankle dorsiflexion and 
plantar flexion, and express an opinion 
as to whether the limitation of motion is 
less than moderate, moderate, or marked.  
The examiner should also determine 
whether the veteran's right ankle 
disability is manifested by weakened 
movement, excess fatigability, or 
incoordination. Such inquiry should not 
be limited to muscles or nerves.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

3.  If the veteran fails to report for 
the examination, a copy of the notice to 
the veteran informing him of the date, 
time, and location of the examination, as 
well as the consequences under the 
provisions of 38 C.F.R. § 3.655(b) of 
failure to report for the examination 
without good cause, must be obtained from 
the VA Medical Center and associated with 
the claims folder.  

4.  The AMC or RO should contact the 
veteran and ask him to clarify whether he 
intended his letter dated June 17, 2003 
to be a notice of disagreement with the 
RO rating decision of June 10, 2003 that 
denied service connection for a left 
shoulder disability.  If the veteran 
replies in the affirmative, the veteran 
should be provided with a statement of 
the case in regard to this issue.  

5.  The AMC or RO should also issue to 
the veteran a statement of the case in 
regard to his claim for an increased 
rating for his headache disability.  If a 
timely appeal is perfected as to these 
claims, the issue(s) should be returned 
to the Board for further appellate 
consideration.  

6.  The AMC or RO should also adjudicate 
the veteran's application to reopen his 
claim for service connection for 
depression based on new and material 
evidence and his claims for service 
connection for syncope and a right 
shoulder disability an increased rating 
for a right ankle disability.  If the 
benefits sought on appeal are denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case in regard to these issues.  The case 
should then be returned to the Board for 
further appellate consideration, if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




